DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Wippermann (US 20190011809)
	D2: Moto (US 20180234004)
	D3:Kuenlin (US 20200132980)

With regard to claim 1, D1 teaches an optical member driving mechanism, in at least fig. 3, comprising: a fixed portion (fig. 6c, element 12); a movable portion (68a), movably connected to the fixed portion, comprising: an optical member holder ([0176]; lens holders), supporting an optical member (68a), wherein the optical member can change the moving direction of an external light (fig. 3a and 3b), the optical member holder comprising: a surface facing the optical member; and a spacing member (36b), disposed between the surface and the optical member and forming a gap there 
D1 fails to expressly disclose a wall surface facing the optical member, wherein the wall surface is not parallel to the surface; and a glue slot formed on the surface and adjacent to the wall surface; and an adhesive member, wherein the optical member is connected to the wall surface via the adhesive member and the glue slot is configured to receive the redundant adhesive member.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to a wall surface facing the optical member, wherein the wall surface is not parallel to the surface; and a glue slot formed on the surface and adjacent to the wall surface; and an adhesive member, wherein the optical member is connected to the wall surface via the adhesive member and the glue slot is configured to receive the redundant adhesive member.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/24/2022, the above subject matter has been found to be in a state of allowance.
With regard to claims 2-7, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 8, D1 teaches an optical member driving mechanism, in at least fig. 3a, 3b, 6c, and 18a; comprising: a fixed portion (12); a movable portion (68a), movably connected to the fixed portion, comprising an optical member holder ([0176]) to support an optical member (68a), wherein the optical member can change the moving 
D1 fails to expressly disclose the optical member holder comprising: a surface facing the optical member; a wall surface facing the optical member, wherein the wall surface is not parallel to the surface; and a glue slot formed on the surface and adjacent to the wall surface; and an adhesive member, wherein the optical member is connected to the wall surface via the adhesive member and the glue slot is configured to receive the redundant adhesive member.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the optical member holder comprising: a surface facing the optical member; a wall surface facing the optical member, wherein the wall surface is not parallel to the surface; and a glue slot formed on the surface and adjacent to the wall surface; and an adhesive member, wherein the optical member is connected to the wall surface via the adhesive member and the glue slot is configured to receive the redundant adhesive member.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/24/2022, the above subject matter has been found to be in a state of allowance.


With regard to claim 16, D1 teaches an optical member driving mechanism, in at least figs. 3a, 3b, 6c, and 18a; comprising: a fixed portion (12); a movable portion (68a), movably connected to the fixed portion, comprising: an optical member holder ([0176]; lens holders), supporting an optical member (68a), wherein the optical member can change the moving direction of an external light from a first direction to a second direction (fig. 3a and 3b); and a rotation restricting structure, formed on the optical member holder and restricting the rotating range of the movable portion ([0177]); and a driving module ([0139]), driving the movable portion to rotate relative to the fixed portion around a rotation axis (44), wherein the rotation axis is substantially perpendicular to the first direction and the second direction (fig. 3a and 3b).
D1 fails to expressly disclose the optical member holder comprising: a surface facing the optical member; a wall surface facing the optical member, wherein the wall surface is not parallel to the surface; and a glue slot formed on the surface and adjacent to the wall surface; and an adhesive member, wherein the optical member is connected to the wall surface via the adhesive member and the glue slot is configured to receive the redundant adhesive member.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the optical member holder comprising: a surface facing the optical member; a wall surface facing the optical member, wherein the wall surface is not parallel to the surface; and a glue slot formed on the surface and adjacent to the wall surface; and an 
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/24/2022, the above subject matter has been found to be in a state of allowance.
With regard to claims 17-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872